Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 1 of 22




                     EXHIBIT 17
                                           Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 2 of 22

RC24273 (W0706-001) June I , 2007
Computer Science




                                                         IBM Research Report

                                                       Sysman: A Virtual File System for
                                                          Cluster System Management

                                                  Mohammad Banikazemi, David Daly, Bulent Abali
                                                            IBM Research Division
                                                        Thomas J. Watson Research Center
                                                                  P.O. Box 704
                                                          Yorktown Heights, NY 10598




 ----
  -- ----
     -~-----
      -- ----
                                                 Research Division
 ------
 i i i i i i i i i i i i i i i ~ ~ 'f   iiiiii
                                                 Almaden - Austin - Beijing - Haifa - India - T. J. Watson - Tokyo - Zurich


 Lli\ IITED DISTRIBUT ION NOTICE: Thi, rcpon bas been submiued forpubli<:arion outs,de oflBMand will probablybccopyrigblcd iface<ptcd forpubficalioo_ 11 bas bcm issued as a Researro
 Rq,on ror early dissemination or its conteurs. lo ,iew ofthe traosf'er orcopynght 10 the outside publisher. its dlsmoouon outside ormM prior to publicaiioo should be hnuted 10 peer commlllllC3doos and 51)Ccific
 requests. After outside publicanon, requests should be filled only by reprints or legally obrained copies of the anicle (e.g., payment of royalties). Cqnes may be requesred from IBM T. J. Watson Research Center, P.
 0 . Box 218, Yorktown Heights. NY 10598 USA (email: reporu:@'u.<.ibm.com). Some reports are available on lhe uuerner ar hrm. domino.wai1SC11 ibm.comJ1br.lrvCyberD1•         WSOU-ARISTA001324
                                                                                                                                                                                  nsfll0111e .
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 3 of 22




               Sysman: A Virtual File System for
                  Cluster System Management

              Mohammad Banikazemi, David Daly, and Bulent Abali
                        IBM Thomas J. Watson Research Center
                                 Hawthorne, NY


Abstract

Sysman is a Linux system management infrastructure for HPC clusters similar to the /proc file

system and provides a familiar yet powerful interface for server and storage system management. In

the Sysman virtual file system each managed entity (e.g., power on/off button of a server), is

represented by a file. Reading from Sysman files obtains active information from devices being

managed by Sysman (e.g., power state of storage systems, BladeCenter chassis temperature, CPU

type and boot order information of servers). Writing to Sysman files initiates tasks such as turning

on/off server blades, discovering new devices, and changing the boot order of a blade. The

combination of the file access semantics and existing Unix utilities such as grep and find that

operate on multiple files allow the creation of very short but powerful system management

procedures for large HPC clusters. Sysman is an extendable framework and has a simple interface

through which new system management procedures can be easily added.




1. Introduction

Server and storage management has become one of the most challenging tasks facing system

administrators today. In particular, managing clusters made of hundreds and thousands of servers

with various types of storage and network devices has become a huge task that requires a

significant amount of system administration resources. Heterogeneity of devices in a cluster or data



                                                                               WSOU-ARISTA001325
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 4 of 22



center and plethora of graphical user interfaces (GUI) used for managing different device types has

made the management of these systems an ever more challenging task. For instance, ethnographic

studies of system administrators have shown deficiencies in current system management tools,

including 1) poor situational awareness from having to interface with several management tools, 2)

lack of support for planning and rehearsing complex system management procedures, and 3)

incomplete functionality requiring system administrators to build their own tools [4]. Additionally,

thjs study shows that the ability to automate and script system management functionality is crucial.

Sysman provides a unified and simple interface for managing various devices found in clusters and

data centers. Sysman provides a /proc-like interface for cluster system management. The Sysman

file system is layered over the command line interfaces and other tools available for managing

devices, and provides a very simple yet powerful interface for accessjog all these tools in a unified

manner. The file system semantics enables the use of existing Unix commands such as find, sort,

and grep1 to manage large clusters of servers as easily as a single server. Considering that Unix file

system commands are very simple yet can be utilized to perform very complicated tasks operating

on many files, Sysman makes a very powerful and easy to use interface for cluster management.

Furthermore, since most system admjnistrators are already familiar with these Unix file system

commands and need to use them for performing other tasks, they will have a very short learning

curve with Sysman. With respect to the ethnographic study mentioned above, Sysman addresses

situational awareness by wrapping many tools in one familiar interface, supports rehearsal

(discussed below), and enables system administrators to easily automate complex procedures

through familiar commands and interfaces.



Sysman creates a virtual file system where access1Dg files in the /sysman directory results in

execution of related system management tasks. Sysman virtual file system is typically created on a

management server. Each device or system is represented as a directory under the /sysman

directory tree. Each device (or system) djrectory contains files through which various aspects of


                                                                                                    2
                                                                                WSOU-ARISTA001326
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 5 of 22



the device can be managed. Sysman files are not only bytes on disk but contain the active state of

managed devices and systems. For example reading from the file "power" actually retrieves the

power status of a managed device (the$ symbol represents the Linux shell prompt):

           $ cat power

           off

Similarly, writing to the same file turns on the power of the managed device:

           $ echo "on" > power

These introductory examples do nor reveal much of the benefit of Sysman and its powerfulness. To

get a better idea about bow Sysman can be used let us look at one example. Suppose our task is to

tum on the power of 10,000 systems. What does a system administrator do? His conventional

approach could have been writing a small script reading a list of 10,000 systems and iterating over

them. However, since systems and their management functions are represented as directories and

files with Sysman, the task becomes a trivial exercise:

           $ echo "on"> turn_me_on

           $ find /sysman/systems - type f -name power ---exec cp turn_me_on { } \;

Here, the Unix "find" command recursively searches /sysman/systems directory for all the files

named "power" and then copies the character string "on" over each of those files. This in turn

powers on the respective systems. The system administrator's effort to power on 10,000 systems is

almost the same as that for powering on a single system. More complex tasks can be constructed

by using file system commands and utilities such as grep, awk, sed, xargs, and many more available

in Unix.



Now, let us briefly discuss how Sysman executes management tasks by reading and writing files.

For each Sysman file, typically here are one or more matching executables (referred to as "agents")

that Sysman executes upon access to the file. For example, the file "power" in the above example

has two matching agents named "power_read" and "power_write" (Sysman users need not be

                                                                                                    3
                                                                                WSOU-ARISTA001327
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 6 of 22




aware of these agents.) When the command "cat power" is issued, Sysman traps the file I/0

request and then executes power_read first. Power_read accesses the managed device to obtain the

status and then writes the result to the file "power", after which file 1/0 operation is completed. In

effect, reading the file " power" dumps the active state of the managed system in to " power''.

Similarly, when the command echo "on" > power is issued, Sysman first executes the script

power_write and passes the string "on" to the input (stdin) of power_write. Power_write parses its

input, determines that power needs to be turned " on" and contacts the managed device to execute

the intended operation.



Sysman is an easily extendable framework. In the current implementation, we provide agents
                                      1
mainly targeting IBM BladeCenter platform management and basic Linux server management.

Our BladeCenter platfonn management agents leverage the libraries developed for [2]. However,

Sysman can be enhanced by additional scripts and executables provided by the users and third

parties, using a simple and well defined interface. No change to the Sysman file system itself is

required for such additions.



Here are the contributions of Sysman:

    1. Sysman simplifies management of HPC clusters

    2. Provides a unified interface for managing different system types, servers, storage systems

        and network devices.

    3. File system representation of managed systems enables the use of simple and familiar, yet

        powerful Unix file system commands for managing hundreds and thousands of systems as

        easily as a single system



1
 IBM BladeCenter is a server complex containing up to l 4 server blades and network and storage
connectivity modules in a single rack mountable chassis. Each BladeCenter Chassis is managed througb an
integrated Management Module. More infonnation about IBM BladeCenter can be obtained at
http://www.ibm.com/systems/bLadecented.

                                                                                                          4
                                                                                   WSOU-ARISTA001328
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 7 of 22



    4.   Sysman can be extended to support arbitrary device types provided that device operations

         can be represented as file read and write operations

    5. Since Sysman and its agents run in userspace, developing new extensions is easy.

    6.   Since Sysman saves managed systems state in files, developing and rehearsing [ l] new

         scripts is easy.



The rest of this paper is organized as follows. Background and related work are discussed in

Section 2. The architecture of Sysman and the main design issues are presented in Section 3.

Sysman usage examples are given in Section 4. In Section 5, future directions are discussed, and

conclusions are presented in Section 6.




2. Background and Related Work

In this section we first review the /proc file system and FUSE. We then present some related work

for managing processes across cluster.


2.1. Linux /proc File System


The /proc file system are virtual file systems used in Unix systems. Information about the system

can be obtained by accessing files in the /proc directory. Linux, SUN Solaris, and IBM AIX are

among operating systems which support such a virtual file system. Certain system parameters can

be configured by writing to files in the /proc directory. The /proc file system, and the similar /sys

file system are used for obtaining information and configuring local resources only. Sysman on the

contrary is used for managing networked systems therefore can be used to configure many systems.




                                                                                                   5
                                                                               WSOU-ARISTA001329
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 8 of 22




2.2. FUSE


Sysman is a virtual file system developed completely in user space through the use of FUSE, " File

system in Userspace" [3]. FUSE, is a kernel module, which provides the bridge to the kernel

interface. FUSE is now pan of the Linux kernel. It provides a simple API, has a very efficient

userspace-kemel interface and can be used by non privileged users. The path of a typical file

system call is shown in Figure I. FUSE can intercept file system calls and redirect them to a

userspace program for implementing virtual file systems. Several virtual file systems have been

deve loped on top of FUSE. These file systems provide various features, from versioning, to

encryption, to simple methods for accessing special devices. A list of file systems built on top of

FUSE can be found at http://fuse.sourceforge.net/wiki/index.php/File systems.


2.3. XCPU

XCPU is a 9p based framework for cluster computing developed as Los Alamos National

Laboratory intended to be a replacement for the bproc system for managing processes across a

cluster [5]. The system uses 9p to develop a directory tree to control the scheduling and execution

of jobs on a large cluster. Each node in the system is represented by a directory, including

subdirectories for all sessions running on the nodes. All processes are run within a session. The

session directory includes the files arch, ctl, exec, and status among others. The arch file can be

read indicating the architecture of the node, and the status file reports on the status of the session.

The ctl and exec files are used to control the execution of a process in the session. The target image

to run on the node is specified by copying the image to the exec file, while the control of the

session is controlled by writing various values to the ctl file.




                                                                                                     6
                                                                                 WSOU-ARISTA001330
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 9 of 22




                                  Virtual File system


                                           libfuse

        glibc                                 glibc                             userspace
                                                                                    kernel
         VFS                             FUSE


                                     File systems
                                     (ext3, NFS)



Figure 1. File system call with FUSE


3.Sysman

The Sysman virtual file system provides a /proc file system-like interface for system management.

System management and administration tasks are performed by accessing files in the /sysman

directory using familiar Unix commands. Each device is represented as a separate directory with its

own files and possibly subdirectories under the /sysman subtree. Figure 2 illustrates the path of

typical system administrative tasks. When as part of a system administration task, a file in the

/sysman directory is accessed, the file system call is intercepted by FUSE and its processing gets

delegated to the user level sysman program.




                                                                                                  7
                                                                              WSOU-ARISTA001331
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 10 of 22



The sysman program processes the request and if necessary invokes a script or executable through a

simple and well defined interface. We caU these scripts and executables agents. Each agent in turn

is responsible for performing a system administrative task such as obtaining the information about

the temperature of a particular server or turning off a server. Depending on the file which is being

accessed and the type of file operation (e.g., read or write), a different agent is invoked. Once the

agent is executed, the control returns and file system access completes.



Sysman is designed to be easily extendable. New agents can be easily written for new devices by

observing the simple Sysman API. Furthermore, these agents can be simply added to the system

management node by storing them in a configurable location. This enables the addition of more

devices to the list of devices that Sysman can mange. ln the rest of tnis section we discuss various

aspects of Sysman in detail.



 System Management                                    Sysman API
   T cols and Apps



          I_J                      Svsman aoents



                  FUSE                                              Servers,
                                                                    BladeCenters, and
                                                                    Storage Systems

                 File systems




Figure 2. Path of typical system administrative tasks with

Sysman
                                                                                                   8
                                                                               WSOU-ARISTA001332
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 11 of 22




3.1. Virtual File system Operations


Main system management tasks are performed by either reading from a file in the /sysman directory

or by writing into a file in this directory. When a file in /sysman directory is accessed, Sysman

determines if there is an agent associated with the requested <file name, file system operation> pair,

and executes the matching agent, if it exists, before processing the acce-s s as a regular read or write.

for each <file name, file system operation> pair, the name of the corresponding agent is derived by

Sysman. (For example, discover_master_write is the agent to execute on write operations to the file

cliscover_rnaster). If such an agent exists, that agent is executed. If not, no agents will be executed.

In either case, the file access operation completes as a regular file system operation. That is, if the

file system operation was a read from a file, Sysman reads the content of the file, or if the file

system operation was a write to a file, it writes into the file.



In general, read operations are used for obtaining information about the status of devices which are

being managed. For example, by reading the content of the file " power" in a server directory, one

can find out if the server is turned on or not. Sysman supports various infom1ation caching models

that affect how often system management information is collected. Whenever a file is read, if the

information is not already stored in the file, necessary action is taken to obtain the infom1ation,

store .it in the file and then present it to the user. If the information is already available, the behavior

depends on the caching model used for that particular file. The cached information can be simply

presented to the user or the content can be refreshed first. In certain cases, the information is

collected periodically. The caching model is specified in the Sysman configuration file and can be

set for a group of files or individual files. Currently, only the default option is supported.




                                                                                                          9
                                                                                     WSOU-ARISTA001333
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 12 of 22



On the other hand, writes to certain files results in performing a task on the corresponding device

(or component). For example, writing a "l" or the word "on" into a power file results in Sysman

turning on the server. In cases where the result of the operation is required to be preserved, the

result is stored in the file. A subsequent read from the file prints out the result in those cases.



3.2. The /sysman Directory Hierarchy


The /sysman directory is organized such that each managed device has its own directory.

Furthermore, similar devices (e.g. servers with the same type, or blades of an IBM BladeCenter) are

listed under one directory. Files in each directory are used for managing the device represented by

that directory. Similarly files in parent directories are used for obtaining infonnation about the

group a device belongs to.

Figure 3 shows the /sysman directory structure for a BladeCenter system in our lab consisting of 8

chassis with 14 blade servers in each chassis (112 blade servers total). How this directory tree is

cre.ated is discussed later. Note the 8 chassis found under the directory /sysman/systems/chassis/.

Each chassis is represented by a directory named after the IP addre.ss of the chassis management

module, for example l 0. 10.1 .100.




                                                                                                      10
                                                                                    WSOU-ARISTA001334
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 13 of 22




    /sysman
\     cfiscover_master
      ufs

     systems
            \
            chassis
                              j 0.1~.1.100,
                                      •                 blades...,
                                      •                Temperature_mp
                                                                        ....1~
                                                       eventCog             2  power
                               10.10.7 .100                                    cpu
                              10.10.8.1 00
                                                                            •  6ootorcfer
                                                                             •
                                                                             • macs
                                                                           14  <B[uefiglit
                                                                                      ids

Figure 3. Snapshot of a /sysman directory
In Figure 3, under each chassis subdirectory we see a «blades" directory and two files,

temperature_mp and eventlog, which report the hardware temperature and hardware events

common to the chassis, respectively. Blades directory contains up to 14 subdirectories named J to

 14, each representing a blade server found in the chassis. Reading from fi les found under the blade

directory, reports the blade status and properties. For example

        $ cat /sysman/system/chassis/ 10.10.1.100/blades/3/bootorder

displays the boot order of blade number 3 in the BladeCenter chassis whose Management Module

(MM) IP address is 10.10. l.l 00. Likewise, for configuring devices, Sysman files may be written.

For example to change the boot order of the blade, one may execute

        $ echo " network, floppy, cdrom, harddisk" > bootorder



                                                                                                  11
                                                                                WSOU-ARISTA001335
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 14 of 22




3.3. Configuration


Sysman is configured by a single configuration file. This configuration file specifies among other

things the location of the Sysman agents and where the FUSE directory is mounted. If the

configuration file does not exist, default values are used. Caching policy for /sysman files are also

specified in this fi le. By default, any access to a Sysman file refreshes the content of the file first.

In the current implementation /etc/sysman.conf is the configuration file and all the agents (scripts

and binary executables) are stored in the /var/lib/system_management/scripts directory.


3.4. Discovery


Sysman provides three methods for adding new devices to the system: prompted, automatic, and

manual. The prompted method requires the writing of " l" to the /sysman/discover_master fi le.

Once the file is written to, Sysman searches for devices known to it and appropriate directories and

files are created upon discovery of new devices. This can be achieved by issuing the following

command:

        $ echo " l " > /sysman/discover_master

In the automatic method (not implemented yet), Sysman periodically runs the same discovery

processes as described above without user intervention. A djscovery frequency is specified in the

configuration fi le. When a new device is discovered that contains other devices, discovery is run

automatically on the new device as well.

In the manual method, the name or JP address of the device (or its management interface), along

with the device type is written to the discover_ master file. As a result of such a write,

corresponding directories and files are created in the /sysman directory. The following command

adds a server to the system:

        $ echo "server l 0.10.2. 15" > /sysman/discover_master




                                                                                                      12
                                                                                   WSOU-ARISTA001336
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 15 of 22




BladeCenter chassis are discovered through the Service Location Protocol (SLP) [4]. The echo

"1 " > /sysman/discover_master command causes Sysman to run the discover_master_write

script which runs an SLP client program. The SLP client makes broadcast announcements to

discover all the BladeCenter chassis on the local subnet. For each chassis discovered, a directory is

created in the /sysman/system/chassis directory, with the IP address of the chassis's management

module as the name of the directory. The directory has following entries:

    •   discover: Writing a 1 to this file queries the chassis for all installed blades, and creates

        entries in the "blades" subdirectory for all installed blades.

    •   eventlog: This file contains the eventlog from the chassis management module.

    •   temperature_ambient Reading this file returns the ambient temperature of the chassis.

    •   temperature_mp: Reading this file returns the temperature of the management processor in

        the management module.

    •   And the "ids" file (described below) for storing user ids and passwords


3.5. Sysman File system Security


Sysman uses the existing file system authentication and permission system used in Linux to control

access to the files under /sysman. Access to /sysman can be limited to the root user jf need be. If

the access is not limited to root, regular file system permissions are checked to see if a user can

access a file under /sysman. For example, users in a system administration group can be given both

read and write access to sysman files, while other users can be limited to read access. Tn another

example, a user or a group can be restricted to accessing only a subtree of /sysman, therefore

authorizing those users to manage only a subset of the managed systems




3.6. Authentication for Access to Managed Systems




                                                                                                  13
                                                                                  WSOU-ARISTA001337
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 16 of 22



Many managed systems and devices require their own authentication method or information. Since

Sysman wraps other system management tools, Sysman must support a way to comply with the

authentication requirements of the lower level tools, and cache credentials. This is done through

the use of the "ids" files. The user id and password are provided by the user by writing them into

the ids file. These values are kept by Sysman in memory and are not written to a file as a security

measure. Sysman agents can look up these credentials whenever they need them. It is not necessary

to create an ids file for eacb managed de"ice or system. Contents of ids (that is, user id and

password pairs) propagate down directory trees for the convenience of the Sysman user. If a

system management operation requires a user id and password, but there is no ids file in the

corresponding directory, the ids of parent directory is searched for such an entry. This process is

continued up in the directory tree until an ids file is found. (/sysman/ids is the top level ids file.)

For example, in our BladeCenter system of 8 chassis, all the chassis use the same user id and

password: USERID> PASSWORD.              We execute the following command once to authenticate

ourselves for all 8 chassis of BladeCenters:

        $ echo " USERID PASSWORD" > /sysman/systems/chassis/ids

Suppose, chassis number I whose IP address is 10.10.1. J00 required a different user id and

password. Then in addition to the above command, we would execute the following command:

        $ echo "USERID2         PASSWORD2" > /sysman/systems/chassis/10. l 0.1.100/ids


3.7. API and Extendability


Sysman supports a simple interface for calling its agents (the underlying scripts and binary

executables). Whenever a Sysman file is accessed the name of the agent to be executed is derived

by Sysman. Then the agent is run and a set of parameters are passed to the agent as options.

Currently, in addition to the complete path and file name of the file being accessed, three options

are supported:

        > agent -f file_name          [ - u userid]    [-p password] [-i "user input"]

                                                                                                    14
                                                                                 WSOU-ARISTA001338
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 17 of 22



User id and password are used when accessing the device requires the use of a user id and password

and are obtained from an "ids" file as explained in previous subsection. The "i" option is used to

pass the information provided by user for accessing the file. For example, the content the user

wants to write into a file is passed to the agent through the use of this option.

As it can be seen, this interface is very simple and flexible. Agents for performing new tasks and/or

supporting new devices can be easily developed by following this interface. Once the agent is

developed and tested, it can be easily added to the Sysman directory for agents.


3.8. The Command File


A generic method for running tasks on a remole server using ssh is provided by writing lhe

command into the "command" file. When a command is written to a file called "command" in the

/sysman directory tree, the Sysman executes that command remotely. The result of the remote

execution is written into the "command" file. A subsequent read from this file prints out the result

of the command execution. The command agent provides a simple method for Sysman users to

perform tasks not found under /sysman. This is similar to the C function system(<string>},

except that the <string> runs on multiple systems found under the /sysman tree.         For example, to

get a list of running processes from alJ systems, one could execute the following

        $ echo "ps -ax"> run_this

        $ find /sysman/systems/servers -name command - exec cp run_this { } \;

        $ find /sysman/systems/servers - name command -exec cat { } \;


3.9. Rehearsing With Sysman


One of the major challenges system administrators face is the "Jack of support for planning and

rehearsal" [l]. Let us consider our example from Section I, the task of turning on the power of

 10,000 systems. Suppose the system administrator writes a script for this task. How does he test



                                                                                                    15
                                                                                    WSOU-ARISTA001339
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 18 of 22



it? Typically, additional "dummied-up" scaffolding scripts would have to be written to emulate the

 l0,000 node system, which results in more coding effort and risk of introducing more bugs.

With Sysman, debugging and rehearsing such system administration scripts is simplified due to the

fact that managed systems are represented as parts of a file system. With Sysman, we can simply

use a recursive copy to copy the /sysman directory tree to regular files by using a command like cp

-a /sysman      /tmp/dryrun. The -a option copies the sysman tree recursively while preserving

file access and modification times.      Files under /tmp/dryrun are actual bytes on disk. We can

debug and rehearse our system administration scripts on /tmp/drymn (instead of /sysman) which

will be a harmless operation. The result of our system administration scripts can be observed by

examining contents of the files under /tmp/dryrnn. The command diff -r will be useful for

comparing before and after.




4. Usage Examples

When a l is written to the discover file in a chassis's directory, the chassis is queried for all

installed blades through the management module. Each installed blade receives a directory in the

blades subdirectory. The name of each directory is the slot number of the blade, from I to 14.



The blade directories export a range of functionality originally exposed through the management

module. Ibis includes:

    •   bluelight: Reading this file indicates if the blade's location identifier light (blue light) is on

        or off. Writing the file with a I turns on the ljght, while writing it with a O turns it off.

    •   cpu: Reading this file returns the processor architecture of the blade.

    •   macs: Reading this file returns the MAC addresses of the network adapters on the blade.




                                                                                                        16
                                                                                     WSOU-ARISTA001340
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 19 of 22




    •   power: Reading this file returns the power state of the blade. Writing " 1" or "on" to this

        file turns on the blade, and writing "O" or "off' to this file turns off the blade.

    •   serial: Reading this file returns the serial number for the blade.

    •   bootorder: Reading this file returns tbe boot targets for this blade (e.g., bddl , floppy,

        cdrom). Writing this file with a list of targets updates the boot order.

    •   info: Reading this file returns alJ the low level information available about the blade,

        including serial numbers, MAC addresses, and other vpd information.

    •   netboot: Reading this file returns true or false, indicating if the blade is set to boot from the

        network or not.

Additionally, we have extended Sysman for our particular cluster with the following files:

    •   gpfs: Reading this file returns on or off, indicating that the GPFS network is accessible on

        the server.

    •   rootdevice: Reading this file returns the root device set in the bootargs of the system.

    •   ssb: Reading this file returns true if the server is accessible through ssh, and false

        otherwise.



Based on the currently implemented functionality, we can perform a number of complex operations

using file operations. For instance, to determine all the systems with a certain property (e.g., being

powered on):

    •   find /sysman/systems -name power I xargs grep -I on : will return all the blades in the

        system that are on.

    •   find /sysman/systems -name bluelight I xargs grep -1 on: will return all the blades in the

        system that have their bluelights on.

We can also control multiple blades at the same time. To turn on all the blades, we could do the

following commands as presented earlier in Section 1:

        $ echo "on"> on

                                                                                                      17
                                                                                    WSOU-ARISTA001341
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 20 of 22




        $ find /sysman/systems -name power - exec cp on {} \;

Or similarly to discover all blades in all the chassis, we could do:

        $ find /sysman/systems - name discover -exec cp one {} \;

We can also do more complicated searches and queries based on the power of Unix command line

tools. To turn off all ppc based blades that have their bluelights on, we could do the following:

        $   echo "off" > zero

        $ find . -typed -path "/sysman/systems/chassis/*/blades/*" -exec grep ppc -

        q {}/cpu \; -exec grep -q on {}/bluelight \; -exec cp zero {}/power\;

The find command searches for all blade directories, and then runs two tests on each directory. The

first test sees if the cpu file matches ppc. The -q option to gtep makes grep operate quietly, either

returning a success or failure status. If the first grep succeeds, the second test is run, testing if the

bluelight is on. If this test succeeds as well, then the final clause is executed, copying a value of 0

into the power file, turning off the blade.

More complex sysman commands can be constructed by using conditional expressions. For

example, suppose our task is to get the list of chassis with temperature above 35.0 degrees Celsius.

In this example, we find all the files named temperature_mp, strip out some characters using sed

and print the list of chassis with temperature greater than 35 degrees.

        $ find. -name 'temperature_mp '             I xargs grep       ""   I sed s?:?" "?g I \
                 awk '{ if ($2 >= 35.0) print $1 "temperature is:" $2 }'

More interesting things can be done by using the file access and modification times found under

/sysman. For example, suppose our task is to remember all the systems we powered up since in the

last day:

        $ find .      -mtime -1       -name power       I xargs grep -I on
Here the - mtime -1 argument of find searches for files modified in less than I day and xargs/grep

combination prints those files whose content is "on".



                                                                                                      18
                                                                                    WSOU-ARISTA001342
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 21 of 22




5. Future Work

We are extending our work to support storage devices as well. Currently we have developed several

agents for managing IBM DS4000 series storage systems. These agents can be used to get

infonnation about the storage systems, their LUNs, and the mapping of these LUNs to host

systems. Similarly, Sysman agents can be used to create LUNs and map them to appropriate host

systems. We are in the final stages of completing this work. We are also interested in using the

same infrastructure to monitor and manage networking devices.



We plan to provide a mechanism for users to specify the degree of concurrency of execution of

certain Sysman agents. We are developing a method through which user can serialize the execution

of agents for a given device or device component. We are also working on implementing various

levels of caching of system information. As mentioned earlier, we have not implemented this

feature of Sysman yet. We are also working on adding automatic rediscovery of devices as well.




6. Conclusions

 In this paper, we presented Sysman, a new infrastructure for managing servers, storage systems

and network devices. Sysman provides a simple yet very powerful interface which makes the

automation of system management tasks very easy. Since Sysman is presented to end users as a

virtual file system, all Unix file system commands can be utilized to manage a cluster of possibly

heterogeneous servers and other devices. Furthermore, most system administrators are already

familiar with these commands and other Unix utilities and can start using Sysman right away.

Sysman is designed to be easily extendable. Agents for new devices can be developed and added to

the system easily.



                                                                                                 19
                                                                             WSOU-ARISTA001343
Case 6:20-cv-01083-ADA Document 34-20 Filed 08/16/21 Page 22 of 22




References

[l] Rob Barrett, Eser Kandogan, Paul P. Maglio, Eben Haber, Leila A. Takayama, and Madhu

Prabaker, Field Studies of Computer System Administrators: Analysis ofSystem Management Tools

and Practices, ACM Conference on Computer Supported Cooperative Work, November 6-10,

2004.

[2] David Daly, Jong Hyuk Choi, Jose E. Moreira, and Amos P. Waterland, Base Opeating

System Provisioning and Bringup for a Commercial Supercomputer, The Third

International Workshop on System Management Techniques, Processes and Services

(SMTPS), March 30th, 2007.

[3] FUSE: File system in Userspace, http://fuse.sourceforge.net/.

[4] RFC 2608, Service Location Protocol (SLP), Version 2, http://tools.ietf.org/html/rfc2608

[5] Ronald Minnich and Andrey Mirtchovski, XCPU: A New, 9p-based, Process Management

System f or Clusters and Grids, Cluster 2006, IEEE International Conference on Cluster Computing,

September 25th-28th, 2006.




                                                                                                20
                                                                                WSOU-ARISTA001344
